[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.3

COMMERCIAL SUPPLY AGREEMENT

This COMMERCIAL SUPPLY AGREEMENT is entered into as of the 15th day of December,
2016 (the “Effective Date”), by and between Corden Pharma Colorado, Inc., having
a principal place of business at 2075 55th Street, Boulder, CO 80301 USA
(“Supplier”), and TESARO Bio GmbH, having a principal place of business at
Poststrasse 6, 6300 Zug, Switzerland (together with its Affiliates, “TESARO”).
Each of Supplier and TESARO may be referred to in this Agreement, individually,
as a “Party” and, collectively, as the “Parties”.

Background

A.TESARO is a biopharmaceutical company developing and commercializing a product
known as niraparib.

B.Supplier is a contract manufacturer with the capabilities and facilities
necessary to be able to provide process commercial manufacturing services with
respect to pharmaceutical products.

C.TESARO desires to engage Supplier to manufacture a commercial supply of
niraparib API in the quantities from time to time ordered by TESARO, and
Supplier is willing to perform such services for TESARO, in each case subject to
the terms and conditions set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Parties agree as follows:

SECTION 1.



DEFINITIONS.  As used in this Agreement, the following words and phrases will
have the following meanings, whether used in the singular or plural:

1.1 “AAA” has the meaning set forth in Section 15.3(a).

1.2 “Affiliate” as to a Party, means any entity which, directly or indirectly,
controls, is controlled by, or is under common control with such Party.  For the
purposes of this definition, “control” refers to any of the following:
(a) direct or indirect ownership of fifty percent (50%) or more of the voting
securities entitled to vote for the election of directors in the case of a
corporation, or of fifty percent (50%) or more of the equity interest with the
power to direct management in the case of any other type of legal entity; or
(b) any other arrangement where an entity possesses, directly or indirectly, the
power to direct the management or policies of another entity, whether through
ownership of voting securities, by contract or otherwise.



 

 

--------------------------------------------------------------------------------

 



1.3 “Agreement” means this Commercial Supply Agreement, together with all
Appendices attached hereto and accepted Purchase Orders (as amended by the
applicable Change Order), as amended from time to time by the Parties in
accordance with Sections 7.2 and 16.4.

1.4 “Applicable Laws” means all laws, statutes, regulations, rules and guidances
applicable to (a) activities performed under this Agreement in the jurisdiction
where they are performed, other than activities described in clauses (b) and (c)
of this paragraph, (b) Manufacturing in the jurisdiction of Manufacture, and (c)
the supply, use, marketing or sale of Product in any jurisdiction where such
Product is to be supplied, used, marketed or sold, including laws, statutes,
regulations, rules and guidance related to Manufacture of Product that apply by
reason of the supply, use, marketing or sale of Product in such jurisdiction;
provided, that notwithstanding anything to the contrary in this Agreement, with
regard to the supply, use, marketing or sale of Product, Product Manufactured by
Supplier will only be required to comply with the Applicable Laws, regulations,
guidelines, and directives, including cGMP, of (i) the FDA, the EMA, and PMDA,
and (ii) such other comparable Regulatory Authority (ies) in the Territory as
the Parties agree in writing, such agreement not to be unreasonably withheld,
conditioned or delayed.

1.5  “Certificate of Analysis” as to any batch of Product, means a certificate
attesting to the results of testing of such batch of Product against the
criteria specified in relevant Product Specifications, and including test
methods, specification parameters and the pass/fail criteria, used to show that
a particular batch of such Product meets Product Specifications, and a statement
attesting that a particular batch of a Product was Manufactured in accordance
with cGMP and the Product Specifications.

1.6 “cGMP” means current good manufacturing practices applicable to the
Manufacture of Product as follows: (a) current good manufacturing practices
promulgated by the FDA, as specified in the United States Code of Federal
Regulations and FDA’s guidance documents, as such practices govern the
Manufacture of Product intended for use in the United States; (b)  current good
manufacturing practices as defined in the Q7A Guidance on Good Manufacturing
Practices of the International Conference on Harmonization of Technical
Requirements of Pharmaceuticals for Human Use (ICHQ7A) and other ICH guidelines
applicable to the Manufacture of the drug substance; (c) current good
manufacturing practices or equivalent standards promulgated by Regulatory
Authorities of Japan; and (d) current good manufacturing practices or equivalent
standards promulgated by such other countries of the Territory in which Product
is intended to be supplied, used, marketed or sold and which other countries are
agreed to in writing between the Parties, such agreement not to be unreasonably
withheld, conditioned or delayed.

1.7 “Change Order” means a written instrument executed by both Parties setting
forth a Proposed Change in reasonable detail.

1.8 “Claims” has the meaning set forth in Section 12.1.

1.9 “Committee” has the meaning set forth in Section 2.4(a).



2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



1.10 “Component Specifications” means the specifications for Components
including, but not limited to, written release specifications and testing
instructions, as specified in the Product Specifications or as otherwise
mutually agreed upon in writing by the Parties.

1.11 “Components” means any key starting materials and other raw materials and
ingredients used in the Manufacture of a Product, including TESARO-Supplied
 Components.  

1.12 “Confidential Information” as to TESARO means (a) any information of a
confidential or proprietary nature, including, but not limited to, scientific,
technical, trade and business information, provided by or on behalf of TESARO to
Supplier under this Agreement; (b) the TESARO Materials; and (c) TESARO’s plans
and timelines related to Product, in each case, whether or not labeled or
identified as confidential.  “Confidential Information” as to Supplier means (i)
any information of a confidential or proprietary nature, including, but not
limited to, any scientific, technical, trade and business information, provided
by or on behalf of Supplier to TESARO or any of its Affiliates under this
Agreement, but not including TESARO Materials, and (ii) the Supplier Materials,
in each of (i) and (ii) whether or not labeled or identified as confidential.

1.13 “Debarred Individual or Debarred Entity” has the meaning set forth in
Section 11.3(c).

1.14 “Deficiency Notice” has the meaning set forth in Section 5.3(a).

1.15 “Deliverables” means the physical deliverables under this Agreement,
including shipments of the Product.

1.16 “Disclosing Party” has the meaning set forth in Section 9.1.  

1.17 “Dispute” has the meaning set forth in Section 15.2.

1.18 “Effective Date” has the meaning set forth in the Preamble.

1.19 “EMA” means the European Medicines Agency, or any successor entity thereto.

1.20 “Executive Officers” has the meaning set forth in Section 15.2.

1.21 “Facilities” means the Supplier facility used in the conduct of the
Manufacturing Services, as specified in Exhibit A and any other Supplier
facility approved in writing by TESARO prior to use in the performance of the
Manufacturing Services. 

1.22 “FDA” means the United States Food and Drug Administration, or any
successor entity thereto.

1.23 “Firm Order” has the meaning set forth in Section 4.1.

1.24 “Force Majeure Event” has meaning set forth in Section 16.2.



3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



1.25 “Improvements” means all discoveries, inventions, designs, improvements,
enhancements, ideas, concepts, techniques, know-how, writings, software,
documentation or other works of authorship, whether or not copyrightable or
patentable.

1.26 “Independent Expert” has the meaning set forth in Section 5.3(c).

1.27 “Inspection Period” has the meaning set forth in Section 5.3(a).

1.28 “Intellectual Property Rights” means intellectual property rights,
including, without limitation, patents, copyrights, trademarks, applications,
service marks, trade names, applications for any of the foregoing, firmware,
trade secrets, mask works, industrial design rights, rights of priority,
know-how, concepts, processes, data rights, design flows, methodologies, and any
and all other legal rights protecting proprietary intangible property.

1.29  “Liability” has the meaning set forth in Section 12.1.

1.30 “Manufacture”, “Manufacturing” or “Manufactured” will mean all steps,
processes and activities of Supplier to produce Product (or any step, process or
activity therein), including the manufacture, production, Component sourcing,
other than TESARO-Supplied Components, and testing as applicable, packaging,
labeling, warehousing, quality control testing (including in-process, release
and stability testing, when applicable), release, preparation for shipping and
storing of any Product, either as part of the Manufacturing Services.

1.31 “Manufacturing Services”  means the Manufacture by Supplier of commercial
batches of Product ordered by TESARO.

1.32 “Materials” means documentation, information, biological, chemical or other
materials (whether raw materials, packaging materials, or otherwise), equipment,
formulations, processes, methods, data, specifications, reports, work product or
any other information.

1.33 “Nonconforming Product” means any Product supplied to TESARO by Supplier
under this Agreement that does not conform with the Product Requirements at the
time that such Product is delivered to TESARO.  Each Nonconforming Product shall
be regarded as having a “Nonconformity”.

1.34 “Party” and “Parties” each have the meaning set forth in the Preamble.

1.35 “PC” has the meaning set forth in Section 2.4(a).

1.36 “PMDA” means the Pharmaceuticals and Medical Device Agency in Japan, or any
successor entity thereto.

1.37 “Product” means the product described in Exhibit B, as amended from time to
time by mutual written agreement of the Parties.

1.38 “Product Requirements” has the meaning set forth in Section 7.1.



4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



1.39 “Product Specifications” means, as to a Product, the written release
specifications, as attached hereto as Exhibit C, and as amended from time to
time by mutual agreement of the Parties in accordance with Section 7.2.

1.40 “Proposed Change” has the meaning set forth in Section 7.2(a).

1.41 “Proposing Party” has the meaning set forth in Section 7.2(a).

1.42 “Purchase Order” has the meaning set forth in Section 4.2(a). 

1.43 “Quality Agreement” has the meaning set forth in Section 5.2.

1.44 “Recall” means any action (a) by TESARO to recover title to or possession
of quantities of the Product sold or shipped to Third Parties (including,
without limitation, the voluntary withdrawal of the Product from the market), or
(b) by any Regulatory Authorities to seize or destroy the Product.  A Recall
shall also include any action by either Party to refrain from selling or
shipping quantities of the Product to Third Parties which would be subject to a
Recall if sold or shipped.

1.45 “Receiving Party” has the meaning set forth in Section 9.1.

1.46 “Records” has the meaning set forth in Section 7.12.

1.47 “Regulatory Authority” means the FDA, the EMA the PMDA or any other
governmental or regulatory body, agency authority or entity which regulates,
directs or controls the manufacture, clinical testing, commercialization or use
of pharmaceutical products in, or with respect to, the country of manufacture or
sale within the Territory which are agreed to in writing between the Parties,
such agreement not to be unreasonably withheld, conditioned or delayed.

1.48 “Regulatory Filings” means the governmental filings required to obtain
approval to conduct clinical trials of a Product, or to market and sell a
Product in a given country within the Territory, including, but not limited to,
Product registrations and Product marketing approvals, as applicable, in each
such country.

1.49 “Required Change” has the meaning set forth in Section 7.2(b).

1.50 “Retention Period” has the meaning set forth in Section 7.12.

1.51 “Rolling Forecast” has the meaning set forth in Section 4.1.

1.52 “Supplier” has the meaning set forth in the Preamble.

1.53 “Supplier Indemnified Parties” has the meaning set forth in Section 12.1.

1.54 “Supplier Materials” means (a) Confidential Information of Supplier,
(b) Materials developed, created, or acquired by or on behalf of Supplier (i)
prior to the Effective

5

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Date, or (ii) independent of this Agreement and without reliance upon or access
to Confidential Information of TESARO, (c) Materials generated, conceived,
developed, created, invented, made or reduced to practice by Supplier in the
course of the Manufacturing Services that are related to the Manufacture of
products generally and are not specific to the Product, and (d) Improvements to
any of the foregoing, in each case, whether or not labeled or identified as
confidential, including in each case any Intellectual Property Rights associated
with the foregoing.

1.55 “Supplier Personnel” has the meaning set forth in Section 13.2.

1.56 “Supplier-Responsible Recall” has the meaning set forth in Section 5.6(c).

1.57 “Supply Price” shall have the meaning set forth in Section 6.1.

1.58 “Term” has the meaning set forth in Section 10.1.

1.59 “Territory” means any country worldwide.

1.60 “TESARO” has the meaning set forth in the Preamble.

1.61 “TESARO Indemnified Parties” has the meaning set forth in Section 12.2.

1.62 “TESARO Materials” means (a) Confidential Information of TESARO,
(b) Materials developed, created, or acquired by or on behalf of TESARO (i)
prior to the Effective Date, or (ii) independent of this Agreement and without
reliance upon or access to Confidential Information of Supplier, including
without limitation the TESARO-Supplied Components hereunder, (c) Materials
generated, conceived, developed, created, invented, made or reduced to practice
by Supplier in the course of the Manufacturing Services that is specific to
Product and not related to Manufacture of other product, and (d) Improvements to
any of the foregoing, in each case, including in each case any Intellectual
Property Rights associated with the foregoing.  

1.63 “TESARO-Supplied Components” means the specific raw materials, ingredients,
and other materials to be provided by TESARO, as listed in Exhibit D or the
applicable Purchase Order, as updated by TESARO in writing, from time to time.

1.64 “Third Party” or “Third Parties” means any person or entity, as applicable,
other than TESARO or Supplier or any of their respective Affiliates.

SECTION 2.



MANUFACTURING SERVICES. 

2.1 Manufacture and Sale of Product.  During the Term, TESARO will purchase from
Supplier, and Supplier shall manufacture and supply to TESARO, Product for
TESARO’s use in the commercial manufacture of TESARO’s product niraparib in
accordance with the terms of this Agreement. 



6

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



2.2 Components.   Except as set forth in Section 3.1, Supplier will purchase, at
its own cost, all Components and equipment used in Manufacturing Services, which
cost shall be included in the Supply Price.  All such Components will conform to
the applicable Component Specifications.  The Components identified in Exhibit E
will be supplied by TESARO-approved suppliers.

2.3 Capacity; Inventory.  Supplier shall maintain capacity adequate to fulfill
up to [***] percent ([***]%) of TESARO requirements for Product as set forth in
the binding period of each Rolling Forecast.  Additionally, during the Term,
Supplier shall purchase and maintain at its expense an adequate amount of safety
stock, but not less than three (3) months’ worth of safety stock based on the
latest Rolling Forecast, of all Components. In the event that any safety stock
becomes unusable because it is expired, is too old to be usable, or has become
obsolete, TESARO shall reimburse Supplier for the cost of all such safety stock.
Supplier shall provide written notice to TESARO as soon as practicable of any
event that would reasonably be expected to materially and adversely affect
Supplier’s capacity to supply the Product to TESARO hereunder.

2.4 Governance Committee.

(a) Composition.  Within 30 days of execution of the Agreement, the Parties will
form a Governance Committee (the “Committee”).  The Committee will consist of up
to three (3) representatives from each Party, including the primary contact
(“PC”) and quality representative from each Party, in each case listed in
subsection (d) below. The Committee will provide a forum for routine
communication and discussion of Agreement deliverables and responsibilities.

(b) Meetings.  During the Term, the Committee will schedule and hold routine
meetings, at defined intervals acceptable to the Committee, but no less
frequently then quarterly, with a minimum of two (2) face-to-face meetings
annually alternately at the Parties’ facilities or at such locations as the
Parties may otherwise agree. The PCs at each Party will develop agendas as well
as supporting material requirements, define required participation and generate
meeting notes for distribution. Each Party will bear all expenses of its
representatives relative to their participation both on the Committee and in the
meetings of the Committee. Nothing prevents the Parties or the Committee or its
respective members from meeting on an ad hoc basis, as required. 

(c) Responsibilities.  The Committee shall undertake the following
responsibilities:

(i) review the most current Rolling Forecast and Firm Orders to ensure alignment
on Agreement deliverables;

(ii) review current status of all applicable critical inventories, including
packaging materials, Products and packaged Products, and any other items deemed
appropriate by the Committee;



7

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(iii) act as a forum for discussion of operational, technical, and quality
issues, and any and all other relationship-driven issues, as required;

(iv) advise the Parties regarding activities involved in day-to-day, tactical
operations, involving additional subject matter experts from each Party as
required to address specific activities and decisions; and

(v) recommend creation and resourcing of sub-teams as required to address
specific issues.

(d) Committee Designation Contact List.  The individual members of the Committee
are set forth below.  Each Party may change any of its representatives to the
Committee upon prior written notice to the other Party.

 

Supplier

TESARO

Primary Contact

[***]

[***]

Quality Representative

[***]

[***]

Technical Representative

[***]

[***]

 

SECTION 3.



TESARO RESPONSIBILITIES.

3.1 TESARO-Supplied Components.  Except as expressly set forth in this Agreement
or as otherwise agreed upon by the Parties, TESARO will be responsible for
sourcing and providing to Supplier all TESARO-Supplied Components, at TESARO’s
own cost, for all Manufacturing Services.  Notwithstanding anything in this
Agreement to the contrary, Supplier will not be in breach of its obligation to
supply Product or perform the Manufacturing Services by the agreed to delivery
date if the delivery or performance delay is the result of TESARO’s failure to
meet its material obligations in accordance with the terms of this Agreement.
TESARO acknowledges that such failure is reasonably likely to cause a delay in
the performance of Supplier’s obligations hereunder and delivery of the
Product.  TESARO will promptly advise Supplier in writing of any delays in the
delivery of TESARO-Supplied Components.  Supplier will promptly advise TESARO in
writing of any TESARO-Supplied Components that are lost or damaged.

3.2 TESARO Personnel.  TESARO shall provide Supplier with reasonable access to
knowledgeable TESARO personnel for consultation regarding Confidential
Information of TESARO, TESARO-Supplied Components and the Manufacturing
Services.

3.3 Notice of Hazardous Materials.  Prior to Supplier commencing the
Manufacturing Services, TESARO shall inform Supplier of all material
characteristics, including all health, environmental and safety characteristics,
of the TESARO-Supplied Components to the extent known by TESARO, and when
appropriate, provide Supplier with a Material Safety Data Sheet

8

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



on TESARO-Supplied Components and Product.  TESARO shall promptly notify
Supplier of any new hazards or potential new hazards to the environment or the
health and safety of Supplier Personnel relating to the TESARO-Supplied
Components or Product of which TESARO becomes aware.

3.4 Applicable Law.  TESARO shall (a) comply, in all material respects, with all
Applicable Laws applicable to its operations and the use or sale of the Product
and the finished formulated product containing the Product, (b)  be responsible
for obtaining and maintaining any establishment licenses or permits required by
the FDA or other Regulatory Authorities or by Applicable Law that pertains to
the handling, storage, and distribution of the Product after TESARO has obtained
title to the Product.

SECTION 4.



ORDERS AND FORECASTS.

4.1 Forecasts.  Within ten (10) business days of the Effective Date, and prior
to the beginning of each calendar quarter during the Term, TESARO shall submit
to Supplier a good faith eighteen (18) month rolling forecast of the quantities
of Product TESARO expects to order (the “Rolling Forecast”).  The [***] ([***])
months of the Rolling Forecast shall be binding upon TESARO (the “Firm
Order”).  Months [***] ([***]) shall be binding to [***] percent ([***]%) of the
Rolling Forecast.  The binding portion of the Rolling Forecast may only be
changed by the mutual agreement of the Parties.

4.2 Purchase Orders. 

(a) All purchases shall be pursuant to purchase orders (each, a “Purchase
Order”) submitted by TESARO to Supplier.  Each Purchase Order shall specify (i)
the order number, (ii) the quantity of the Product ordered, (iii) the requested
delivery date, which shall be no fewer than ninety (90) days after the
submission of the Purchase Order, (iv) the delivery address, (v) requested
delivery dates for all Products set forth in the Firm Order for which a Purchase
Order has not previously been submitted, and (vi) any other Manufacturing
Services to be provided in connection with the Manufacture of Product.  All
Purchase Orders shall be deemed accepted by Supplier upon receipt; provided,
that Supplier may reject any portion of a Purchase Order that exceeds [***]
percent ([***]%) of the projections set forth in the most recent Rolling
Forecast if Supplier provides to TESARO written notice of such rejection within
ten (10) days of the date of the applicable Purchase Order.   Once accepted, a
Purchase Order becomes part of this Agreement and no changes may be made without
mutual written agreement of Supplier and TESARO.  This Agreement sets forth the
exclusive contract terms between the Parties with respect to, and shall apply
to, all orders for the Product.  Any terms in a Purchase Order, sales order,
invoice or other notice submitted by either Party to the other Party that are
different from or additional to the provisions hereof shall be null and void
notwithstanding Supplier’s delivery of, and TESARO’s acceptance of, the Product
under any Purchase Order, sales order, invoice or other notice containing such
terms.



9

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



4.3 Supply of TESARO-Supplied Components.  TESARO shall supply Supplier, at
TESARO’s expense, with sufficient quantities of TESARO-Supplied Components for
Supplier’s use in performing the Manufacturing Services.  Supplier will give
TESARO a monthly inventory report of the TESARO-Supplied Components held by
Supplier.  The TESARO-Supplied Components will be held by Supplier on behalf of
TESARO.  Title to the TESARO-Supplied Components will at all times remain the
property of TESARO.  Supplier shall store the TESARO-Supplied Components in
accordance with TESARO’s instructions and shall only use the TESARO-Supplied
Components to perform the Manufacturing Services.  Upon expiration or
termination of this Agreement, Supplier shall, at the election of TESARO, return
to TESARO, or dispose of, all unused TESARO-Supplied Components supplied by
TESARO in accordance with TESARO’s instructions and at TESARO’s cost and
expense.

4.4 Notice of Inability to Supply.  Supplier shall notify TESARO within five (5)
days of (a) any damage to the Facility or other issue relating to the Facility
that will or could reasonably affect or delay Supplier’s ability to Manufacture
Product under this Agreement, or (b) the occurrence of any other event that may
or will impact Supplier’s ability to fill an accepted Purchase Order by the
requested delivery date, or otherwise meet its obligations under this
Agreement.  The foregoing will not be deemed a limitation on Supplier’s
obligations or the rights of TESARO under this Agreement.

4.5 Delivery and Storage. 

(a) Any Product Manufactured by Supplier pursuant to this Agreement will, after
release by Supplier, or, at TESARO’s request under quarantine pending final
release by Supplier (i) be packaged and prepared for shipment in accordance with
the shipping instructions provided by TESARO, and delivered FCA the Facility
(Incoterms 2010), or (ii) be stored by Supplier at the Facility, as requested by
TESARO and agreed by Supplier in advance in writing.  Product will be shipped
via a carrier designated in writing by TESARO, and will be packaged for delivery
in accordance with the shipping instructions provided by TESARO to the location
specified by TESARO in the applicable Purchase Order.  All Products will be
transported in accordance with the Product Specifications. 

(b) Title and risk of loss will pass to TESARO in accordance with FCA the
Facility (Incoterms 2010) upon delivery of Product, or upon release of Product
by Supplier, if Product is, at TESARO’s request, stored by Supplier. 

(c) Prior to delivery, all Products at the Facilities will be stored in a clean
and secured area and otherwise in accordance with the storage specifications for
the Product as agreed upon between the Parties in writing. 

SECTION 5.



QUALITY CONTROL; INSPECTIONS. 

5.1 Quality Control.  Supplier will apply its quality control procedures and
in-plant quality control checks to the Manufacture of Product for TESARO, in
accordance with

10

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Applicable Laws and other industry standards.  In addition, Supplier will test
and release Product in accordance with the Product Specifications.  Supplier
shall include a proper Certificate of Analysis with each shipment of Product. 

5.2 Quality Agreement.  Contemporaneous with the execution of this Agreement
and, in any event, prior to Supplier’s delivery of any Product to TESARO
hereunder, the Parties shall enter into a separate quality agreement outlining
the responsibilities and key contacts for quality and compliance-related issues
in the Manufacture of the Product, including Recalls, complaints, returns,
regulatory audits and compliance with the Product Specifications and cGMP (the
“Quality Agreement”).  In the event of a conflict between the terms of this
Agreement and the terms of the Quality Agreement, the Quality Agreement shall
govern for quality-related items, and for all other items the following order of
priority shall apply: (i) first, the terms in the body of this Agreement,
(ii) second, the terms in a Purchase Order (as modified by any Change Order),
and (iii) third, the terms of the Quality Agreement. 

5.3 Inspection and Acceptance. 

(a) TESARO shall take delivery of all Product released in accordance with the
Quality Agreement for which a Purchase Order has been issued. All Product shall
be received subject to TESARO’s right of inspection and rejection.  TESARO or
TESARO’s designee will have thirty (30) days following delivery of any shipment
of Product (the “Inspection Period”) to inspect delivered Product and to reject
all or any part of such shipment that contains Nonconforming Product, as
determined by reasonable and customary visual inspection.  Any shipment of the
Product that is not rejected within the Inspection Period shall be deemed
accepted by TESARO.  Upon detection of any Nonconformity prior to the expiration
of the Inspection Period, TESARO shall give notice to Supplier specifying the
nature and type of the alleged Nonconformity (a “Deficiency Notice”), including
the lot and date of delivery, and may withhold payment for properly rejected
Nonconforming Product. TESARO shall hold, at Supplier’s expense, any allegedly
non-conforming Product for inspection by Supplier or, at Supplier’s request and
expense, shall return the Product or part thereof to Supplier. 

(b) Notwithstanding acceptance by TESARO of the Product in accordance with
subsection (a) above, with respect to latent Nonconformities and Nonconformities
not discoverable by TESARO within the Inspection Period through the use of
reasonable inspection methods and procedures, TESARO will have twelve (12)
months following delivery of any shipment of Product to deliver a Deficiency
Notice to Supplier which shall be delivered within twenty (20) days following
detection of any such Nonconformities.

(c) Upon receipt of a Deficiency Notice, Supplier shall have fifteen (15) days
to advise TESARO in writing as to whether it agrees that the shipment includes
Nonconforming Product.  If Supplier does not respond to the Deficiency Notice
within such fifteen (15) day period, the Deficiency Notice will be deemed
accepted by Supplier.  If Supplier notifies TESARO that its disagrees with
TESARO’s conclusion in the

11

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Deficiency Notice that the shipment includes Nonconforming Product, then the
Parties will mutually select an independent laboratory that meets the
requirements of cGMP, if Product analysis is required, and an independent Third
Party expert with manufacturing expertise, as appropriate, if any other
evaluation is required, in either case, of recognized standing in the industry
(each such laboratory or expert to be referred to as, an “Independent Expert”),
to evaluate a representative sample of Product, using the testing methods
described in the Product Specifications, to determine if the Product has a
Nonconformity.  This evaluation will be binding upon the Parties.  If the
evaluation certifies that the Product has a Nonconformity, then such Product
shall be deemed rejected by TESARO and Supplier will be responsible for the cost
of the evaluation.  If the evaluation certifies that no Nonconformity exists,
then TESARO will be deemed to have accepted delivery of the Product and TESARO
will be responsible for the cost of the evaluation.

5.4 Rejection.

(a) Subject to Sections 5.3,  5.4(b) through (c) and 5.5, TESARO has the right
to reject and return, at the expense of Supplier, any portion of any shipment of
Product as to which (i)  Supplier has not sent a response to the Deficiency
Notice within fifteen (15) days from its receipt of a Deficiency Notice, (ii) an
Independent Expert engaged under Section 5.3 has found is Nonconforming, or
(iii) the Parties agree is Nonconforming, without invalidating any remainder of
such shipment.  For clarity, the Deficiency Notice will apply only to those
portions of the shipment identified in the Deficiency Notice and the remedies
set forth in this Section 5.4 will not apply to any other portions of such
shipment.

(b) If TESARO rejects all or part of a shipment for Nonconformity in accordance
with Section 5.3, Supplier will , at TESARO’s option, as soon as commercially
practicable (i) replace the Nonconforming Products with Product that meets the
Product Requirements, at Supplier’s cost or (ii) refund to TESARO for the
invoice price of any amounts paid in respect of the Nonconforming Product.  In
either case, Supplier shall be responsible for reimbursing TESARO for the cost
of any lost TESARO-Supplied Components.  Additionally, Supplier shall bear the
cost of disposition for rejected Product for which it bears responsibility under
this Section 5.4.

(c) [***]

5.5 Nonconformity of TESARO-Supplied Components.  Notwithstanding anything to
the contrary in this Agreement, Product will not be considered to be
Nonconforming if such Nonconformity is a result of a latent defect caused by
TESARO-Supplied Components or TESARO-Supplied Components’ nonconformity with the
Components Specifications. 

5.6 Recalls. 



12

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(a) Supplier and TESARO will each maintain records necessary to permit a Recall
of the Product delivered to TESARO or customers of TESARO.  Each Party will
promptly notify the other Party of any information which might reasonably affect
the marketability, safety or effectiveness of the Product or which might result
in the Recall or seizure of the Product.  Upon receipt of such information, each
Party will stop making any further shipments of the Product in its possession or
control until a decision has been made whether a Recall or some other corrective
action is necessary.  The decision to initiate a Recall or to take some other
corrective action, if any, will be made and implemented by TESARO. 

(b) If (i) any Regulatory Authority issues a directive, order or written request
that the Product be Recalled, (ii) a court of competent jurisdiction orders a
Recall, or (iii) TESARO determines that the Product should be Recalled or that a
“Dear Doctor” letter is required for the Product, Supplier shall provide all
assistance reasonably requested by TESARO with respect thereto.

(c) If a Recall or return results from, or arises out of, a failure by Supplier
to Manufacture the Product in accordance with the Product Requirements, and such
failure is not caused by nonconforming TESARO-Supplied Components or Product
Specifications determined by TESARO (each, a “Supplier-Responsible Recall”),
then (i) Supplier shall be responsible for TESARO’s documented expenses of the
Recall or return and for reimbursing TESARO for the cost of any lost
TESARO-Supplied Components, (ii) Supplier shall promptly, at TESARO’s option,
(A) replace the Nonconforming Product with Product that meets the Product
Requirements, at Supplier’s own cost, or (B) refund TESARO for the invoice price
of any amounts paid in respect of the Nonconforming Product, (iii) Supplier
shall bear the cost of disposition for any damaged, defective, Product that is
returned or subject to a Recall.  TESARO will give Supplier prompt written
notice of any Recalls which TESARO believes are Supplier-Responsible Recalls.
TESARO shall bear the sole cost and expense for all Recalls that are not
Supplier-Responsible Recalls.

SECTION 6.



PAYMENT TERMS.  

6.1 Pricing.  TESARO will pay Supplier for the performance of the Manufacturing
Services in accordance with this Agreement and the pricing schedule set forth on
Exhibit F (the “Supply Price”).  The Supply Price will not be increased during
the first year of the Term.  Thereafter, the Parties will review the Supply
Price on an annual basis.  At least thirty (30) days prior to each anniversary
of the Effective Date, Supplier shall submit to TESARO a revised Supply Price
reflecting increases or decreases in the costs of producing Product for the
upcoming year and any documentation reasonably requested by TESARO supporting
such revised Supply Price.  TESARO and Supplier will negotiate in good faith to
agree on an amended Supply Price; provided, that that the annual increase to the
Supply Price, to the extent attributable to increases in labor costs, shall not
exceed the lesser of (a) the percentage increase over the relevant period in the
Producer Price Index Pharmaceutical and Medicine Manufacturing PCU3254, as
published by the United States Department of Labor, Bureau of Labor Statistics,
or comparable successor

13

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



index, or (b) [***] percent ([***]%).  Notwithstanding the foregoing, if the
Product Requirements are revised, the Parties shall promptly negotiate in good
faith any amendments to the Supply Price necessary to reflect such revisions. 

6.2 Invoices.  Supplier will invoice TESARO upon release in accordance with the
Quality Agreement for all amounts due under each Purchase Order.  Invoices will
be addressed to TESARO and sent electronically to the attention of [***].  All
invoices shall contain an itemized breakdown of all fees and expenses (and be
accompanied by reasonable and relevant supporting documentation upon TESARO’s
written request).  Payment on undisputed invoices will be due thirty (30) days
after receipt of the applicable invoice by TESARO; provided, that TESARO may
reasonably dispute any invoice or portion thereof to the extent that it
reasonably believes that the charges reflected therein are inappropriate or lack
a clear basis.  Once such dispute is resolved, TESARO shall pay any remaining
undisputed charges within thirty (30) days of the date that such resolution
occurs.  In the event any undisputed payment is not made on time, Supplier will
be entitled, in addition to its other rights and remedies to assess a late fee
on any undisputed amounts not paid when due, on a pro rata basis, at a rate of
one and a half percent (1.5%) per month based on the number of days the relevant
amount is overdue.  Except as otherwise provided herein, each party shall pay
all of its own expenses in connection with this Agreement, including raw
materials, machinery, equipment and lab supplies, employees, agents, consultant
and all personnel expenses.  All payments due under this Agreement will be paid
in U.S. Dollars by wire transfer of immediately available funds to the following
bank account: 

Beneficiary:

Corden Pharma Colorado, Inc.

2075 55th Street

Boulder, CO 80301

 

Bank:

[***]

 

6.3 Taxes.  All fees are exclusive of value-added taxes, duties and charges, and
TESARO is responsible for all such taxes, duties and charges.  In addition,
TESARO shall be solely responsible for any taxes including, but not limited to
value-added tax or importation duties, related to TESARO-Supplied Components. 

SECTION 7.



COMPLIANCE AND REGULATORY MATTERS. 

7.1 Compliance with Product Requirements.  Supplier hereby represents, warrants
and covenants to TESARO that the Product supplied to TESARO under this Agreement
shall (a) conform to the Product Specifications, (b) be Manufactured, stored and
packaged for shipment in accordance with the Product Requirements, TESARO’s
instructions or manufacturing requirements and all Applicable Laws, including,
without limitation, cGMP, (c) be prepared for shipment in accordance with the
shipping instructions provided by TESARO, and (d) conform to the applicable
Purchase Order (items (a) through (d), collectively, the “Product
Requirements”). 



14

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



7.2 Modification of Product Specifications. 

(a) In the event either Party (the “Proposing Party”) desires any modification
to the Product Specifications, Quality Agreement or the process descriptions for
the Product filed with the FDA and other Regulatory Authorities in the Territory
(a “Proposed Change”) (but excluding, for the avoidance of doubt, any Required
Change), the Proposing Party shall notify the other Party by providing the other
Party with a description of the Proposed Change sufficient to permit the other
Party to evaluate its feasibility and cost, including the Proposing Party’s
proposal regarding the allocation between the Parties of the cost associated
with implementing such Proposed Change.  In connection with any Proposed Change,
Supplier shall prepare a report of the Manufacturing process, regulatory impact,
and expense impact of implementing the Proposed Change, including identifying
any additional equipment, materials, labor, or other expenses. If TESARO is the
Proposing Party, Supplier shall invoice TESARO for the expense of preparing such
report, and TESARO shall reimburse Supplier for such expense within 30 days
after receiving Supplier’s invoice therefor.

(b) If any modification to any Product Specifications or the process
descriptions for the Product filed with the FDA and other Regulatory Authorities
in the Territory is required by a Regulatory Authority (a “Required Change”),
and the Parties fail to agree to changes to the Supply Price or responsibility
for additional costs that may be incurred by Supplier due to such Required
Change despite good faith attempts to reach such resolution, the matter shall be
resolved pursuant to Section 15.2;  provided, however nothing contained herein
shall prevent either Party from taking any and all actions it reasonably
believes are required to comply with all Applicable Laws and all obligations
imposed by any Regulatory Authority.  Supplier will implement any Required
Change (but under no circumstances without the consent of TESARO), subject to
agreement by the Parties on any conforming changes to the Supply Price or
responsibility for additional costs that may be incurred by Supplier due to such
Required Change.  [***]  Notwithstanding anything to the contrary set forth
herein, TESARO shall remain obligated to reimburse Corden for all non-cancelable
charges for all Product for which a Purchase Order has been issued as of the
time of receipt of a notice from a Regulatory Authority that renders the Product
unsaleable, but otherwise shall be relieved of the obligations to purchase
additional forecasted quantities of Product, or the applicable portion thereof,
to the extent that the action of a Regulatory Authority has rendered the Product
unsaleable until the Required Change is implemented. Supplier shall be relieved
of its obligation to manufacture Product to the extent TESARO is relieved of its
obligation to purchase Product.    

7.3 Facilities.  Supplier will not use any facility in the Manufacture of
Product other than the Facilities.  Supplier shall ensure that the Facility and
any other facilities or plants used to perform the Manufacturing Services or
store the TESARO-Supplied Components or the Product is licensed by the
applicable Regulatory Authorities.  Supplier shall provide TESARO with at least
twelve (12) months’ prior written notice of any change in the Facility or any
other facilities or

15

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



plants used to perform the Manufacturing Services or store the TESARO-Supplied
Components or the Product. 

7.4 Environmental Compliance.  The generation, collection, storage, handling,
transportation, movement and release of hazardous materials and waste generated
by or on behalf of Supplier in connection with the Manufacture of Product will
be the responsibility of Supplier, at the cost and expense of Supplier.  Without
limiting other legally applicable requirements, Supplier will prepare, execute,
and maintain as the generator of waste, all licenses, registrations, approvals,
authorizations, notices, shipping documents and waste manifests required under
Applicable Laws.  TESARO will provide Supplier the information set forth in
Section 3.3.

7.5 Audit by TESARO.  As provided in the Quality Agreement and upon at least ten
(10) business days’ prior written notice, and, subject to the next sentence, no
more than once every calendar year during the Term per Facility, Supplier will
permit two (2) (or such other number of persons agreed to by Supplier) TESARO
representatives (which may include representatives of TESARO’s Affiliates and
any of their respective consultants) who are subject to confidentiality
obligations no less stringent than the confidentiality obligations set forth in
this Agreement, to conduct, during normal business hours during the Term and in
a manner that does not unreasonably interfere with Supplier’s business, quality
assurance audits and inspections of Supplier’s Records and the Facilities where
the Product is Manufactured for TESARO to the extent reasonably necessary to
verify compliance with this Agreement and any regulatory requirements to which
TESARO is subject and which are applicable to the Manufacture, importation and
marketing of the Product.  Notwithstanding the foregoing, (a) any preparatory
audits conducted in preparation for an approval inspection by a Regulatory
Authority may be conducted in addition to the foregoing audit once every
calendar year, (b) TESARO may conduct additional audits more frequently than
once every calendar year in the event any audit conducted by TESARO (and with
respect to which TESARO has provided a copy of the audit findings to Supplier)
or an audit by a Regulatory Authority reveals a material compliance deficiency,
and (c) unless otherwise provided in the Quality Agreement, the auditing party
may not audit books and records pertaining to the same time period more than
once unless subject to a prior finding of a material compliance deficiency.  All
information disclosed or ascertained by TESARO in connection with any audit or
inspection that is not Confidential Information of TESARO will be deemed to
constitute Confidential Information of Supplier, subject to the terms of Section
9.  The costs of Supplier Personnel participating in any audit under this
Section will be borne by Supplier.  All other costs of any audit shall be borne
exclusively by TESARO.  TESARO agrees to require each of its representatives at
the Facility to comply with posted policies or other written policies of
Supplier of which TESARO is made aware, in each case to the extent policies are
in compliance with Applicable Law. 

7.6 Regulatory Authority Inspections.  

(a) Supplier will be responsible for inspections of its Facilities by any
Regulatory Authorities, and will, to the extent permitted by Applicable Law,
within three (3) business days of receipt of notice from a Regulatory Authority,
notify TESARO if such inspections are related to the Manufacture of Product or
if the results of a non-

16

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



related inspection could reasonably be expected to impair the ability of
Supplier to perform in accordance with this Agreement.  With respect to
inspections related to the Product, Supplier will, to the extent permitted by
Applicable Law, (a) provide TESARO with copies of all documents, reports or
communications received from or given to any Regulatory Authority associated
therewith, (b) permit TESARO’s representatives to be present on site and
participate, as appropriate, based on questions or requests specific to TESARO
or Product, and as permitted by Regulatory Authorities, in such inspections and
participate in the wrap-up sessions, and (c) allow TESARO the opportunity to
review and provide comments to Supplier with respect to matters related to the
Product, and Supplier will draft any such correspondence to Regulatory
Authorities taking into account TESARO’s comments.

(b) Supplier will, upon receiving a request from TESARO, supply directly to the
FDA or other Regulatory Authority technical information on the Product, the
Manufacturing process and any other information required by the FDA or other
Regulatory Authority to obtain or maintain any regulatory approvals with respect
to the Product.

7.7 Cure of Deficiencies.  Supplier will be responsible for correcting any
deficiencies identified in any inspection of the Facilities conducted by any
Regulatory Authority, at the cost of Supplier.  In addition, following any audit
provided for in Section 7.6, TESARO will discuss its observations and
conclusions with Supplier and any corrective actions will be discussed by the
Parties. If Supplier agrees that an item identified by TESARO is a deficiency
(such agreement not to be unreasonably withheld, conditioned or delayed) for
which Supplier is responsible, Supplier will exercise commercially reasonable
efforts to correct such deficiency, at the sole cost of Supplier. 

7.8 Interactions with Regulatory Authorities.  TESARO will be solely responsible
for (a) all contacts and communications with any Regulatory Authorities with
respect to matters relating to the Product, and (b) complying with all FDA and
applicable foreign regulatory requirements relating to the receipt, review,
evaluation, and where applicable, investigation of all complaints received
relating to the Product and for the reporting of adverse events relating to the
Product.  Supplier shall provide all reasonable assistance requested by TESARO
in the investigation of all complaints received relating to the Product to the
extent that such complaints may have arisen from the Manufacturing Services
provided by Supplier hereunder.  Unless required by Applicable Law, Supplier
will have no contact or communication with any Regulatory Authority regarding
the Product without the prior written consent of TESARO.  Supplier will, to the
extent permitted by Applicable Law, (i) notify TESARO immediately, and in no
event later than one (1) business day, after Supplier receives any contact or
communication from any Regulatory Authority relating in any way to the Product
and will provide TESARO with copies of any such communication within one (1)
business day of receipt of such communication by Supplier; (ii) consult with
TESARO regarding the response to any inquiry or observation from any Regulatory
Authority relating in any way to the Product and will allow TESARO at its
discretion to control and/or participate in any further contacts or
communications

17

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



relating to the Product; and (iii) comply with all reasonable requests and
comments by TESARO with respect to all contacts and communications with any
Regulatory Authority relating in any way to the Product.

7.9 Product Complaints.  TESARO will have the sole responsibility for responding
to questions and complaints regarding the Product from its customers.  Questions
or complaints regarding the Product received by Supplier from TESARO’s
customers, healthcare providers or patients will be promptly referred to
TESARO.  Supplier shall provide all assistance reasonably requested by TESARO to
allow TESARO to determine the cause of and resolve any questions and complaints
regarding the Product.  This assistance may include follow-up investigations,
including testing.  In addition, Supplier will give TESARO any information
reasonably requested by TESARO to respond properly to questions or complaints
about the Product as set forth in the Quality Agreement.  Unless it is
determined that the cause of the complaint resulted from a failure by Supplier
to Manufacture the Product in accordance with the Product Requirements, all
costs incurred under this Section 7.9 shall be borne by TESARO.

7.10 Information. 

(a) Data Verification and Reports.  Upon request, Supplier will supply on an
annual basis all Product data in its control, including release test results,
complaint test results, and all investigations (in manufacturing, testing and
storage), that TESARO reasonably requires in order to complete any filing under
any applicable regulatory regime, including any annual report to be submitted to
the FDA under Title 21 of the United States Code of Federal Regulations, Section
314.81(b)(2).  Any additional data or report requested by TESARO beyond the
scope of cGMP and customary FDA, European Medicines Agency or other Regulatory
Authority requirements will be subject to an additional fee to be agreed upon
between Supplier and TESARO.

(b) Standard Operating Procedures.  Supplier will, upon request, provide to
TESARO all Product standard operating procedures of Supplier relevant to the
Manufacturing Services. During the Term, Supplier shall not, without TESARO’s
prior written consent, make any changes to its standard operating procedures
that reasonably may be expected to result in a change to the Manufacturing
process as described in the regulatory documents for the Product.

(c) Other Data and Information.  Supplier will supply to TESARO, for use by
TESARO and its Affiliates, licensees and sublicensees, such other data and
information related to the Manufacturing Services as TESARO may, from time to
time reasonably request, including, but not limited to, information in support
of filings, if any, with Regulatory Authorities or in response to questions from
Regulatory Authorities, concerning the Manufacture of Product. 

7.11 TESARO Employees On-Site.  As provided in the Quality Agreement, TESARO
will have the right to have up to two (2) employees or other representatives who
are subject to confidentiality obligations no less stringent than the
confidentiality obligations set forth in this

18

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Agreement, on site to observe the critical steps of the Manufacturing Services
for a mutually agreed number of batches in the location at which the
Manufacturing Services are being performed during Supplier’s normal business
hours or at such other reasonable time(s) as Supplier may agree to upon the
request of TESARO, such agreement not to be unreasonably withheld, conditioned
or delayed by Supplier.  TESARO agrees to require each of its employees on site
to comply with posted policies or other written policies of Supplier of which
TESARO is made aware, in each case to the extent such policies are in compliance
with Applicable Laws. 

7.12 Records and Retained Samples.  Supplier will maintain all materials, data
and documentation obtained or generated by Supplier in the course of performing
the Manufacturing Services under this Agreement, including all reference
standards, retained samples of Product and key intermediates, and computerized
records and files (the “Records”) in a secure area reasonably protected from
fire theft and destruction for the longer of (a) five (5) years after completion
of the applicable Purchase Order under which such Records were generated, or
(b) two (2) years past the last expiration date of Product supplied under this
Agreement, or, in each case, such longer period as is required by Applicable Law
(the “Retention Period”).  At the end of the Retention Period, all Records will,
at TESARO’s option and request, either be (i) delivered to TESARO or to its
designee in such form as is then currently in the possession of Supplier,
(ii) retained by Supplier, at TESARO’s cost, until further disposition
instructions are received, or (iii) disposed of, at the direction and written
request of TESARO.  In no event will Supplier dispose of any Records without
first giving TESARO a reasonable opportunity to have the Records transferred to
TESARO.  While in the possession and control of Supplier, Records will be
available during audits or at other mutually agreed to times for inspection,
examination, review or copying by TESARO and its representatives; provided,
 however, that Supplier may exclude or redact from such Records any confidential
or proprietary information of Third Parties.  Notwithstanding anything in this
Section to the contrary, Supplier may retain copies of any Records as necessary
to comply with Applicable Law, regulatory requirements or its obligations under
this Agreement, subject to the obligations of confidentiality of Supplier under
this Agreement. 

SECTION 8.



INTELLECTUAL PROPERTY.  

8.1 Materials. 

(a) All Deliverables and TESARO Materials shall be and/or remain the exclusive
property of TESARO, subject to the rights and licenses granted to Supplier under
Section 8.4.  Supplier will use TESARO Materials provided by TESARO only as
necessary to perform the Manufacturing Services.

(b) All Supplier Materials shall be and/or remain the exclusive property of
Supplier, subject to the rights and licenses granted to Supplier under
Section 8.4.

8.2 Improvements. 



19

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(a) Supplier hereby assigns to TESARO all of the right, title and interest of
Supplier in and to all TESARO Materials and Deliverables, including all
Intellectual Property Rights therein.  Supplier agrees to promptly notify TESARO
of the creation and/or existence of any Improvements related to the TESARO
Materials and Deliverables and cooperate with and assist TESARO, at TESARO’s
expense, to apply for, and to execute any applications and/or assignments
reasonably necessary to obtain any Intellectual Property Rights protections for
TESARO Materials and Deliverables in TESARO’s name as TESARO deems
appropriate.  All Improvements to TESARO Materials and Deliverables resulting
from the Manufacturing Services that are “Works Made for Hire” as defined in the
U.S. Copyright Act and other copyrightable works will be deemed, upon creation,
to be assigned to TESARO.  TESARO will be free to use the TESARO Materials and
Deliverables for any and all lawful purposes.

(b) TESARO hereby assigns to Supplier all of the right, title and interest of
Supplier in and to all Supplier Materials, including all Intellectual Property
Rights therein.  TESARO agrees to promptly notify Supplier of the creation
and/or existence of all any Improvements related to Supplier Materials and
cooperate with and assist Supplier, at Supplier’s expense, to apply for, and to
execute any applications and assignments reasonably necessary to obtain any
Intellectual Property Rights protections for Supplier Materials in Supplier’s
name as Supplier deems appropriate. 

(c) With respect to any Improvements that are not Improvements to TESARO
Materials and Deliverables or Supplier Materials, (i) TESARO shall own
Improvements that are solely invented by TESARO, and (ii) Supplier shall own all
other Improvements, and if any such Improvements are jointly invented by TESARO
and Supplier, then TESARO shall, and it hereby does, irrevocably assign to
Supplier its entire right, title and interest in any such Improvements, and such
Improvements shall be deemed included in the Supplier Materials for the purposes
of this Agreement.

8.3 Third Party Technology.  Supplier will not knowingly utilize in the
Manufacture of Product under this Agreement or incorporate into the
Manufacturing process any technology or materials covered by proprietary rights
of a Third Party except as Supplier is freely permitted to do without further
compensation by TESARO to Supplier or to any Third Party. TESARO will not
knowingly utilize in the manufacture of TESARO-Supplied Components under this
Agreement or incorporate into the Product Specifications any technology or
materials covered by proprietary rights of a Third Party except as TESARO is
freely permitted to do without further compensation by Supplier to TESARO or to
any Third Party.

8.4 License Grants. 

(a) By TESARO.  During the Term, TESARO hereby grants to Supplier a
non-exclusive, fully paid-up, royalty-free, non-transferable license of any
Intellectual Property Rights owned or controlled by TESARO necessary for
Supplier to perform the Manufacturing Services hereunder.



20

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(b) By Supplier.  Subject to Sections 9.3, Supplier hereby grants to TESARO a
worldwide, nonexclusive, fully paid-up license, with the right to grant
sublicenses, to any Supplier Materials which have been incorporated into the
Manufacturing process and under any corresponding Intellectual Property Rights
solely for use in Manufacturing of Product by TESARO or any of its Affiliates,
or any of their respective licensees or sublicensees or by a Third Party, for
the benefit of TESARO or any of its Affiliates.

(c) Except as expressly set forth herein, nothing in this Agreement transfers or
conveys to (i) Supplier any right, title or interest in or to the TESARO
Materials, or (ii) TESARO any right, title or interest in or to the Supplier
Materials. All rights not expressly granted hereunder by a Party are expressly
reserved to such Party and its licensors, if applicable.

SECTION 9.



CONFIDENTIAL INFORMATION.  

9.1 Obligation.  A Party (the “Receiving Party”) receiving or in the possession
of Confidential Information of the other Party (the “Disclosing Party”) will
not, without the prior written consent of the Disclosing Party, (a) use the
Disclosing Party’s Confidential Information except for purposes of fulfilling
the Receiving Party’s obligations or exercising its rights under this Agreement
or as otherwise expressly permitted under this Agreement, or (b) disclose the
Disclosing Party’s Confidential Information to any Third Party, except as
otherwise expressly permitted under this Agreement.  The Receiving Party may
disclose Confidential Information of the other Party to those employees,
directors, representatives, advisors, consultants, service providers, or agents
of the Receiving Party who have a specific need to know such information for
permitted uses under this Agreement and who are subject to restrictions on use
and nondisclosure obligations at least as stringent as those obligations set
forth in this Agreement.  The obligations of each Party under this Section 9
relating to the other Party’s Confidential Information will expire ten (10)
years after expiration or termination of this Agreement, except that with
respect to any Confidential Information comprising a trade secret of the
Receiving Party, the obligations of the Receiving Party under this Section with
respect to such Confidential Information will continue until the information
becomes the subject of one of the exceptions set forth in Section 9.2.  The
disclosure of Confidential Information by the Disclosing Party under this
Agreement does not constitute the grant of any license or any other rights, or
generate any business arrangements, unless specifically set forth herein or in
another writing.   

9.2 Exceptions.  Notwithstanding the foregoing, the obligations of
confidentiality and nonuse under this Section 9 will not apply to, information
of a Disclosing Party if such information:

(a) is already known to the Receiving Party prior to receipt or being generated
under, or related to this Agreement, as evidenced by the Receiving Party’s
written records and without obligation of confidentiality;



21

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(b) is disclosed to the Receiving Party without restriction after the Effective
Date by a Third Party who has the right to make such disclosure on a
non-confidential basis and is not providing such information on behalf of the
Disclosing Party;

(c) is independently developed by or for the Receiving Party other than in
connection with this Agreement without use of, reference to, or reliance on the
Confidential Information of the Disclosing Party as evidenced by the Receiving
Party’s written records; 

(d) becomes available to the general public without fault of the Receiving
Party; or

(e) by a mutual agreement by the Parties, is released from confidential status.

In addition, notwithstanding anything in this Agreement to the contrary, the
Receiving Party will be entitled to disclose Confidential Information of the
Disclosing Party to the extent such disclosure is required by Applicable Law or
pursuant to a subpoena or other court order of a proper authority; provided
that, to the extent permitted by Applicable Law, the Receiving Party gives the
Disclosing Party prompt written notice of such requirement prior to such
disclosure and provides assistance to the Disclosing Party, at the reasonable
request and expense, of the Disclosing Party in limiting the scope of the
information to be provided or in obtaining an order protecting the information
from public disclosure.

9.3 Other Permitted Disclosures and Use.  Notwithstanding anything in this
Agreement to the contrary, the Receiving Party and its Affiliates, licensees and
sublicensees may use Confidential Information of the Disclosing Party if
required for Regulatory Filings related to Product or for any other purposes
that are consistent with the rights or licenses granted to Receiving Party under
Section 8.4.  To the extent consistent with the foregoing sentence, Receiving
Party may disclose Confidential Information of Disclosing Party (a) to any
Regulatory Authority or other governmental authority, and (b), in the case of
TESARO, to any Affiliate of TESARO or to any licensees and sublicensees;
provided, that each such Affiliate is under an obligation of confidentiality and
restrictions on use with respect to such information that are at least as
restrictive as those applicable to TESARO under this Section. 

9.4 Terms of Agreement.  The terms and conditions of this Agreement are the
Confidential Information of both Parties.  Neither Party will disclose the
existence of this Agreement or any terms and conditions of this Agreement except
(a) with the other Party’s prior written consent, (b) as required to comply with
Applicable Law (including, without limitation, federal and state securities laws
and regulations or listing requirements of any stock exchange or market), (c) to
advisors, investors and potential investors and potential acquirers and, in the
case of TESARO, to existing or potential collaborators, licensees and Third
Party consultants and service providers, in each case on a need-to-know basis
under circumstances that ensure confidentiality, or (d) in a public announcement
permitted under Section 16.8.  Notwithstanding the foregoing, TESARO may
publicly identify Supplier as one of its contract manufacturers and

22

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



as the source of Product supplied under this Agreement, and Supplier may
publicly identify TESARO as a customer.

9.5 Remedies.  Each Party acknowledges that the remedy at law for any breach of
this Section 9 may be inadequate, and the full amount of damages that may result
from such breach may not readily susceptible to being measured in monetary
terms.  Accordingly, in the event of a breach or threatened breach by either
Party of this Section 9, the other Party will be entitled to seek immediate
injunctive relief and specific performance.  Such remedies will be in addition
to any other remedies that may be available in law or equity.

SECTION 10.



TERM AND TERMINATION.

10.1 Term.  This Agreement will become effective as of the Effective Date, and
unless earlier terminated under this Section 10, will continue in effect for
five (5) years, and thereafter automatically be extended for successive renewal
terms of two (2) years each, unless TESARO Party provides a notice of
non-renewal at least six (6) months prior to the expiration of the initial term
or the then applicable renewal term, and in the case of Supplier, provides a
notice of non-renewal at least one year prior to the expiration of the initial
term or the then-applicable renewal term, subject to earlier termination in
accordance with the terms of this Agreement or the execution by both Parties of
a document terminating this Agreement (such period between commencement and
termination, the “Term”). 

10.2 Voluntary Termination Right.   

(a) Termination for Convenience.  So long as no Purchase Orders remain
outstanding, TESARO shall have the right to terminate this Agreement upon twelve
(12) months’ written notice and in the case of Supplier, shall have the right to
terminate this Agreement upon eighteen (18) months’ written notice; [***].

(b) Termination of the Product.  In the event TESARO provides Supplier with
written notice that TESARO suspends the commercial sale (if such suspension is
following approval by a Regulatory Authority to market and sell the Product) of
the Product, on the condition that no Purchase Orders are outstanding at the
time of such notice, and TESARO does not recommence the commercial sale of the
Product for a period of nine (9) consecutive months following the date of such
notice, then, following the expiration of such nine (9) month period, either
TESARO or Supplier will have the right, but not the obligation, to terminate
this Agreement. 

10.3 Other Termination Rights. 

(a) For Breach.  Either Party may terminate this Agreement by giving the other
Party ninety (90) days’ prior written notice upon the material breach of any
provision of this Agreement by such other Party if the breach is not remedied
prior to the expiration of such period, except that with respect to a breach of
payment obligations, the preceding period shall be limited to thirty (30) days.
   



23

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(b) For Bankruptcy.  Either Party shall have the right to terminate this
Agreement by written notice to the other Party if the other Party ceases for any
reason to carry on business, or becomes bankrupt or insolvent, makes an
assignment for the benefit of its creditors or has a receiver or manager
appointed in respect of all or any part of its assets (which appointment will
not be vacated within sixty (60) days after filing) or is the subject of any
proposal for a voluntary arrangement or enters into liquidation. 

10.4 Effects of Termination. 

(a) Confidential Information and Records.  Upon termination of this Agreement
for any reason, each Party will deliver to the other, or destroy at the
Disclosing Party’s election, all Confidential Information and other Materials of
the other Party, and each will cease to make use of the other Party’s
Confidential Information, except that neither Party will be obligated to return
or destroy (i) or to cease to make use of any information that is included in
any Regulatory Filing, or (ii) automatically generated copies stored on system
back-up media. 

(b) Other Obligations on Termination.    Upon termination of this
Agreement pursuant to this Section 10, neither TESARO nor Supplier will have any
further obligations under this Agreement or the relevant Purchase Order, as
applicable, except that (i) Supplier shall (A) subject to Subsection (B) below,
suspend work as soon as practicable, (B) with respect to each terminated
Purchase Order,  perform only those Manufacturing Services and activities
mutually agreed upon by TESARO and Supplier as being necessary or advisable in
connection with the close-out of the relevant Purchase Order, (C) use
commercially reasonable efforts to cancel any Third Party obligations, and (D)
promptly after receipt of payment in full by TESARO of the amount referenced in
Subsection (ii) below, deliver to TESARO all unexhausted materials ordered by
Supplier for TESARO, all Product (including any work in process), and all
unexhausted TESARO-Supplied Components, and (ii) TESARO shall, with respect to
each terminated Purchase Order, pay Supplier all monies due and owing Supplier,
up to the time of termination, for the Manufacturing Services actually
performed, the Product and material referred to in Subsection (D) above, and all
reasonable expenses incurred, and any reasonable commitments made by Supplier,
in connection with such Purchase Order that are not cancelable by Supplier using
commercially reasonable efforts.

10.5 Survival Provisions.  Termination, expiration, cancellation or abandonment
of this Agreement through any means and for any reason will not relieve the
Parties of any obligation accruing prior thereto, including, but not limited to,
the obligation to pay money, and will be without prejudice to the rights and
remedies of either Party with respect to the antecedent breach of any of the
provisions of this Agreement.  Further, Sections 7.12, 8.4(b), 9, 10.4, 10.5,
11.4, 11.5, 12, 14, 15 and 16 will survive expiration or termination of this
Agreement.



24

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



SECTION 11.



REPRESENTATIONS, WARRANTIES AND COVENANTS.  

11.1 Mutual Representations and Warranties.  Supplier and TESARO each represent,
warrant and covenant to the other that:

(a) it is, and shall remain, a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization;

(b) the execution and delivery of this Agreement has been authorized by all
requisite corporate action, and his Agreement is and shall remain a valid and
binding obligation of the executing Party, enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors;

(c) it is under no contractual or other obligation or restriction that is
inconsistent with its execution or performance of this Agreement;

(d) it will perform its obligations under this Agreement in accordance with this
Agreement, the Product Requirements and the Quality Agreement, as applicable;

(e) that (i) its performance of its obligations under this Agreement does not
and will not breach any agreement which obligates it to keep in confidence any
confidential or proprietary information of any Third Party or to refrain from
competing or providing services to a Third Party that competes, directly or
indirectly, with such Third Party, and (ii) it will not disclose to the other
Party any such confidential or proprietary information;

(f) that (i) it has and shall maintain all federal, state and local licenses or
registrations necessary to, in the case of Supplier, the Manufacture and supply
of the Product, and in the case of TESARO, the manufacture and supply of the
formulated product containing the Product, (including, but not limited to the
lawful handling, storage, dispensing and shipping of pharmaceutical products),
(ii) each such license or registration is valid and in full force and effect,
(iii) there is no pending or threatened suspension, revocation or cancellation
of any such license or registration, and (iv) there is no basis for believing
any such license or registration will not be renewable upon expiration;

(g) that (i) neither Party nor any of its officers or employees has received any
notice or communication from the FDA or other Regulatory Authority requiring,
recommending or threatening to initiate any action alleging noncompliance with
Applicable Laws, (ii) there have not been and are not now any FDA Form 483
observations, civil, criminal or administrative actions, suits, demands, claims,
complaints, hearings, investigations, demand letters, warning or untitled
letters, proceedings or requests for information pending or in effect against
Supplier or any of its officers and employees, and (iii) there is no act,
omission, event or circumstance of which the Party has knowledge that would
reasonably be expected to give rise to or form the basis for any

25

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, demand letter, warning or untitled letter, proceeding or
request for information of any such liability, in each case that would
reasonably be expected to have an effect on the Party’s ability to perform its
obligations in accordance with this Agreement; and

(h) that it shall notify the other Party promptly of any breach of the
representations, warranties or covenants set forth in this Section 11.1,
including without limitation, of any denial, revocation or suspension of, or any
adverse action taken against, any required license or registration, or any
material changes in such license or registration, that would limit the ability
of Supplier to perform its obligations under this Agreement.

11.2 TESARO Representations and Warranties.  TESARO represents, warrants and
covenants to Supplier that:

(a) it owns or controls all of the rights in and to the TESARO Materials,
TESARO-Supplied Components and Confidential Information provided by TESARO to
Supplier;

(b) to the best of TESARO’s knowledge, the use of the foregoing as contemplated
in the Manufacturing Services shall not infringe or misappropriate the
Intellectual Property Rights of any Third Party, and that at the time of its
execution of this Agreement there is no threatened litigation with respect to
any of the foregoing and TESARO shall promptly notify Supplier in writing should
it become aware of any claims or threatened claims asserting such infringement
or misappropriation by any Third Party;  

(c) at the time of delivery to Supplier, all TESARO-Supplied Components will
conform to all applicable Component Specifications, cGMP to the extent
applicable and all other Applicable Laws and shall not be adulterated,
contaminated or misbranded at the time of delivery to Supplier.

11.3 Supplier Representations and Warranties.  Supplier represents, warrants and
covenants to TESARO that:

(a) all Product supplied to TESARO under this Agreement shall conform in all
respects with the Product Requirements;

(b) all Products supplied hereunder shall be free and clear of all security
interests, liens or other encumbrances of any kind or character;

(c) that (i) neither Supplier nor, to Supplier’s knowledge, any Supplier
Personnel (x) has been debarred or subject to temporary denial of approval
pursuant to 21 U.S.C. § 335a, or excluded, suspended, or declared ineligible
under other Applicable Laws, including, but not limited to, 42 U.S.C. § 1320a-7,
and (y) to the best of its

26

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



knowledge, is not under consideration to be excluded, suspended, declared
ineligible or debarred or subject to a temporary denial of approval (a “Debarred
Individual or Debarred Entity”); and (ii) Supplier will not knowingly use any
Debarred Individual or Debarred Entity in the performance of any Manufacturing
Services at any time during the Term; and

(d) to the best of its knowledge, Supplier’s performance of its obligations
under this Agreement and the use of any Intellectual Property Rights owned or
controlled by Supplier in the performance of the Manufacturing Services will not
infringe or misappropriate any Intellectual Property Right of any Third Party,
and that at the time of its execution of this Agreement there is no threatened
litigation with respect to any of the foregoing and Supplier shall promptly
notify TESARO should it become aware of any claims alleging such infringement or
misappropriation of any Third Party.

11.4 Restrictive Covenant.  Supplier will not for itself or any of its
Affiliates, nor shall it provide to any Third Party, directly or indirectly, any
development, consulting, validation, contract manufacturing or any other
services with respect to any product that incorporates the same active
pharmaceutical ingredient as the Product during the Term of this Agreement and
for a period of one (1) year thereafter, except that with respect to Third
Parties, Supplier may provide such service to a Third Party that TESARO confirms
to Supplier in writing has the necessary rights from TESARO to, manufacture,
have manufactured and/or develop or have developed the product containing such
active pharmaceutical ingredient, such written confirmation not to be
unreasonably withheld, conditioned, or delayed.

11.5 DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY OTHER WARRANTIES, OR REPRESENTATIONS UNDER THIS
AGREEMENT EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT, AND ALL SUCH WARRANTIES ARE HEREBY DISCLAIMED BY EACH PARTY. 

SECTION 12.



INDEMNIFICATION; LIABILITY; INSURANCE.

12.1 TESARO Indemnification.  TESARO will defend, indemnify and hold harmless
Supplier and its Affiliates and their respective employees, directors, officers
and agents (the “Supplier Indemnified Parties”) from and against all losses,
liabilities, judgments, damages, costs, settlements, penalties, fines and other
expenses (including reasonable attorney’s fees) (“Liabilities”) incurred in
connection with any Third Party claims, demands or lawsuits (“Claims”) in each
case only to the extent arising from:

(a) the use or sale of the Product or the finished formulated drug product
containing the Product, except for Liabilities falling under Section 12.2(b)
below;



27

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



(b) infringement, misappropriation, or violation of any Third Party Intellectual
Property Rights arising from or in connection with (i) the Product (if the
Product Specifications were determined by TESARO), (ii) the finished formulated
drug product containing the Product, or (iii) any TESARO Materials, except for
claims falling under Section 12.2(c) below;

(c) the gross negligence or willful misconduct of any TESARO Indemnified Party
(defined below);

(d) TESARO’s breach of the representations, warranties and covenants set forth
in this Agreement;

(e) except to the extent subject to the indemnification obligations of Supplier
under Section 12.2(e), injury to persons or damage to property that occurs on
TESARO’s premises or on the premises under the exclusive control of TESARO or
its subcontractors arising from activities directly related to the Product, or

(f) TESARO’s transportation, storage, use, handling and disposal of the Product
after delivery by Supplier.  

12.2 Supplier Indemnification.  Supplier will defend, indemnify and hold
harmless TESARO, its Affiliates, and their respective employees, directors,
officers and agents (the “TESARO Indemnified Parties”) from and against all
Liabilities incurred in connection with any Third Party Claims in each case only
to the extent arising from:

(a) the gross negligence or willful misconduct of Supplier in the performance of
its obligations under this Agreement;

(b) failure of the Product supplied under this Agreement to conform to the
Product Requirements, except for Liabilities falling under Section 12.1(a)
above;  

(c) infringement, misappropriation, or violation of any Third Party Intellectual
Property Rights arising from or in connection with any Supplier Materials,
except for Liabilities falling under Section 12.1(b) above; 

(d) Supplier’s breach of the representations, warranties and covenants set forth
in this Agreement;

(e) except to the extent subject to the indemnification obligations of Customer
under Section 12.1(e), injury to persons or damage to property that occurs on
Supplier’s premises or on the premises under the exclusive control of Supplier
or its subcontractors arising from the activities directly related to the
manufacture of the Product, or

(f) Supplier’s transportation, storage, use, handling and disposal of hazardous
materials related to its manufacture of Products.



28

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



12.3 Claims and Proceedings. 

(a) Each Party will notify the other Party promptly in writing of any threatened
or pending Claim or proceeding covered by this Section 12 and will include
sufficient information to enable the other Party to assess the facts; provided,
 however, the failure to provide such notice within a reasonable period of time
will not relieve the indemnifying Party of its obligations under this Section 12
except to the extent the indemnifying Party’s ability to defend the Claim is
materially prejudiced by such failure.  Subject to Section 12.3(b), the
indemnifying Party will have the right to defend, negotiate, and settle such
Claims.  The indemnified Party will cooperate in good faith with the
indemnifying Party, at the indemnifying Party’s request and expense, in the
defense of all such Claims for which indemnification is sought, with the
indemnifying Party being permitted to maintain control of such defense through
legal counsel selected by such Party.  The indemnified Party shall be entitled
to participate in the defense of such matter and to employ counsel at its own
expense to assist therein; provided,  however, that the indemnifying Party shall
have final decision-making authority regarding all aspects of the defense of any
Claim.  The Parties understand that no insurance deductible will be credited
against losses for which a Party is responsible under this Section 12.

(b) Unless the indemnified Party otherwise expressly consents in writing, the
indemnified Party will not be bound by a settlement or compromise entered into
without its prior written consent unless the settlement contains an absolute
waiver of liability for the indemnified Party and no admission of wrong-doing on
behalf of the indemnified Party, and indemnifying Party has acted in compliance
with the requirements of Section 12.3(a).  In no event will the indemnifying
Party have any liability with respect to any settlement entered into without the
indemnifying Party’s prior written consent.

(c) The indemnification obligations in this Section 12 state the entire
liability of either Party under this Agreement in respect of any Third Party
Claim.

12.4 Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT FOR DAMAGES RESULTING FROM (A) BREACHES BY A PARTY OF ITS DUTY
OF CONFIDENTIALITY AND NON-USE IMPOSED UNDER SECTION 9, (B) A PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AND (C) A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, (I) IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER,
INCLUDING LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
WHETHER OR NOT FORESEEABLE, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, AND
(II) THE TOTAL LIABILITY OF SUPPLIER UNDER THIS AGREEMENT SHALL BE LIMITED TO
[***]



29

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



12.5 Insurance.  During the Term of this Agreement and thereafter until
expiration of all Product Manufactured under this Agreement, each Party will
maintain in full force and effect insurance in an amount of not less than [***]
for each incident or occurrence and in the aggregate.    At the request of a
Party, the other Party will furnish the other with a certificate of insurance
evidencing that it has such insurance coverage in force.

SECTION 13.



ADDITIONAL SUPPLIER RESPONSIBILITIES AND SCOPE OF RELATIONSHIP.

13.1 Approvals.    Supplier is responsible for obtaining and maintaining, at
Supplier’s cost, all approvals from any Regulatory Authority in the U.S., the
European Union and Japan, or as otherwise required under Applicable Law,
required to operate Facilities that are cGMP approved for the performance of the
Manufacturing Services and for creating and maintaining all documentation
required by such Regulatory Authorities in the Territory in respect of the
performance of the Manufacturing Services at cGMP approved Facilities. TESARO is
responsible for Product-specific documentation requirements of any Regulatory
Authority in the U.S., the European Union and Japan, or as otherwise required
under Applicable Law. Upon TESARO’s request, Supplier shall supply data with
respect to the Product as necessary for such Product-specific documentation.

13.2 Qualifications of Supplier Personnel.  Supplier has, and will engage,
employees and permitted subcontractors and/or consultants (“Supplier Personnel”)
with the proper skill, training and experience to provide the Manufacturing
Services.  Supplier will be solely responsible for paying Supplier Personnel and
providing any employee benefits that they are owed to Supplier
Personnel.  Before providing the Manufacturing Services, all Supplier Personnel
must have agreed in writing to (a) confidentiality obligations consistent with
the terms of this Agreement, and (b) effectively vest in Supplier any and all
rights that such personnel might otherwise have in the results of their work and
are adequate to permit Supplier to transfer such rights to TESARO in accordance
with this Agreement. 

13.3 Subcontracting.  Supplier shall not subcontract or delegate any of its
obligations to perform the Manufacturing Services except with the prior written
consent of TESARO. In the event that TESARO provides its consent to the use of a
subcontractor or delegate to perform a portion of the Manufacturing Services (a)
Supplier will be fully liable for compliance by such subcontractor or delegate
with the terms of this Agreement applicable to Supplier, and (b) the agreement
between Supplier and such subcontractor or delegate must be consistent with
Supplier’s obligations under, and no less favorable to TESARO than, this
Agreement, and shall include, among other things, the assignment of intellectual
property to TESARO or to Supplier, and the protection of Confidential
Information, in a manner consistent with Supplier’s obligations under the terms
of this Agreement.

13.4 Nonexclusive.  Subject to the limitations set forth in Sections 11.4,
Supplier shall be free to provide services to Third Parties that are similar to
or the same as the Manufacturing Services, in each case provided that such
activity does not require disclosure or use of TESARO Materials.  Similarly,
subject to Section 4.1, TESARO shall remain entitled to appoint Third

30

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



Parties to perform services similar to the Manufacturing Services, including
appointing Third Parties to Manufacture Product for research, clinical or
commercial uses provided that, except as permitted under Section 9.3, such
activity does not require disclosure of Supplier Materials.

SECTION 14.



NOTICES.

All notices hereunder will be in writing and will be delivered by electronic
mail at the email address listed below or personally, by internationally
recognized one or two-day courier service, registered or certified mail, postage
prepaid, return receipt requested to the following address of the respective
Party:

If to TESARO:

TESARO Inc.

1000 Winter Street

Suite 3300

Waltham, MA  02451

USA

Email:             [***]

Attention:        Kevin Johnston

Vice President, Commercial Manufacturing

 

With a copy to:

[***]

Joseph Farmer

Senior Vice President and General Counsel

 

If to Supplier:

 

Corden Pharma Colorado, Inc.

2075 55th Street

Boulder, CO 80301-2880

USA

Email: [***]

Attention:President



Notices will be effective (a) upon receipt if personally delivered, (b) on the
third business day following the date of mailing if sent by certified or
registered mail, (c) on the second business day following the date of delivery
if sent by one or two day courier service, or (d) on the date sent (or if sent
after normal business hours of the recipient, on the next business day in the
jurisdiction of the recipient’s business) if sent by electronic email. A Party
may change its address listed above by written notice to the other Party
provided in accordance with this Section.



31

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



SECTION 15.



APPLICABLE LAW; DISPUTE RESOLUTION; INJUNCTIVE RELIEF.

15.1 Choice of Law.  This Agreement will be construed, interpreted and governed
by the laws of the State of New York, excluding any choice of law provision that
would dictate the application of the laws of another jurisdiction.    The
Parties expressly reject any application to this Agreement of (i) the United
Nations Convention on Contracts for the International Sale of Goods, and (ii)
the 1974 Convention on the Limitation Period in the International Sale of Goods,
as amended by that certain Protocol adopted in Vienna on April 11, 1980.

15.2 Dispute Resolution.  The Parties recognize that bona fide disputes may
arise which relate to the Parties’ rights and obligations under this
Agreement.  Except as otherwise expressly set forth in this Agreement including,
but not limited to, Section 5.3, in such event the Parties shall first, prior to
proceeding under Section 15.3, try to settle such dispute amicably among
themselves by referring such dispute, controversy or claim (a “Dispute”) to the
Parties’ respective chief executive officers, or any other executive officer
designated by such chief executive officer (the “Executive Officers”).  A
dispute shall be referred to such Executive Officers upon one Party providing
the other Party with written notice of referral of such Dispute to the Executive
Officers.   The Parties agree to attempt to resolve such Dispute through good
faith discussions.  If the Executive Officers fail to come to consensus on such
Dispute within twenty (20) days of receipt of such written notice then either
Party is free to initiate the dispute resolution procedures set forth in Section
15.3.

15.3 Injunctive Relief.Notwithstanding anything contained in Section 15, either
Party may seek preliminary or injunctive measures or relief in any competent
court having jurisdiction. 

SECTION 16.



MISCELLANEOUS. 

16.1 Assignment.  Neither Party may assign or transfer this Agreement without
the prior written consent of the other Party.  Notwithstanding the foregoing,
either Party may assign this Agreement, without the other Party’s consent, (a)
to an Affiliate of such Party, (b) to any purchaser of all or substantially all
of such Party’s stock or assets, or the stock or assets to which this Agreement
relates, or (c) to any successor, by way of merger, consolidation or similar
transaction.  Either Party may also assign this Agreement to its Affiliate;
provided, that in the case of Supplier, the assignee has manufacturing resources
and capabilities at least as substantial as Supplier and does not manufacture a
product competitive to the Product. Any successor in interest of a Party shall
assume all obligations under this Agreement including, in the case of a
successor in interest to Supplier, the obligation to utilize the Facility in the
performance of the Manufacturing Services.  Subject to the foregoing, this
Agreement will be binding upon, enforceable by, and inure to the benefit of the
Parties and their respective successors and assigns. 

16.2 Force Majeure.  No Party shall be responsible for a failure or delay in
performance of any of the obligations hereunder due to any fire, flood,
earthquake, explosion, storm, blockage, embargo, war, acts of war (whether war
be declared or not), terrorism, insurrection, riot, civil commotion, strike,
lockout or other labor disturbance, failure of public

32

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



utilities or common carriers, act of God or act, omission or delay in acting by
any governmental authority (such events being defined as “Force Majeure Event”);
provided, that the Party seeking relief from its obligations advises the other
Party forthwith of the Force Majeure Event. A Party whose performance of
obligations has been delayed by Force Majeure Event shall use commercially
reasonable efforts to overcome the effect of the Force Majeure Event as soon as
possible. If a Force Majeure Event delays Supplier’s delivery of Product,
Supplier shall be entitled to a day-for-day extension of any deadlines set forth
in the applicable Purchase Order for so long as Supplier’s performance or
delivery is delayed. The other Party will have no right to demand indemnity for
damage or assert a breach against such Party, provided,  however, that if the
event of Force Majeure Event preventing performance shall continue for more than
six (6) months and such underlying cause would not also prevent other parties
from performing such obligations, then the Party not subject to the event of
Force Majeure Event may terminate this Agreement with a written notice to the
other Party without any liability hereunder, except the obligation to make
payments due to such date and any obligations surviving under Section 10.5.

16.3 Severability.  If any term or provision of this Agreement is for any reason
held by a proper authority to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other term or provision hereof, and each such invalid, illegal or unenforceable
term or provision will be changed and interpreted so as to be valid, legal and
enforceable, and as similar in terms to such invalid, illegal or unenforceable
provision as may be possible while giving effect to the benefits and burdens for
which the Parties have bargained hereunder. 

16.4 Entire Agreement; Amendments.  This Agreement (together with all Purchase
Orders and the Quality Agreement) constitutes the entire agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes all written or oral prior agreements or understandings with respect
thereto.  No amendment or modification to this Agreement will be effective
unless it is in writing and signed by authorized representatives of both Parties
to this Agreement. 

16.5 Waiver.  No waiver by a Party of any right hereunder or failure to enforce
a breach of any of the terms of this Agreement will be valid unless in writing
and signed by an authorized representative of each Party hereto.  Failure by
either Party to enforce any rights under this Agreement will not be construed as
a waiver of such rights, nor will a waiver by either Party in one or more
instances be construed as constituting a continuing waiver or as a waiver in
other instances.

16.6 Appendices.  All exhibits referenced herein are hereby made a part of this
Agreement.

16.7 Counterparts.  This Agreement may be executed in any number of separate
counterparts, including .pdf versions, each of which will be deemed to be an
original, but which together will constitute one and the same instrument.



33

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 



16.8 Public Announcements.  Except as otherwise set forth in Section 11.4,
neither Party will issue or make any public announcement, press release or other
public disclosure regarding this Agreement or its subject matter without the
other Party’s prior written consent, unless such disclosure is consistent with a
disclosure previously approved by the other Party under this Section and such
consent permitted such further disclosures without further review.  In the event
a Party is required to make a public disclosure by law or the rules of a stock
exchange on which its securities are listed for which consent is necessary under
the preceding sentence, if permitted by Applicable Law, such Party will use
commercially reasonable efforts to submit the proposed disclosure in writing to
the other Party for such Party’s prior written consent which such consent shall
not be unreasonable withheld, delayed or conditioned.  In the event no objection
is made to a required disclosure submitted by one Party to the other Party under
the preceding sentence within five (5) business days of a written request and
receipt of such request was acknowledged in writing by the other Party or
confirmed in another manner, written consent will be deemed to have been given. 

16.9 Relationships.  The relationship between the Parties to this Agreement is
that of independent contractors and nothing herein will be deemed to constitute
the relationship of partners, joint ventures, nor of principal and agent between
Supplier and TESARO.  Neither Party will have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract or undertaking with any
Third Party.

16.10 Headings.  The headings in this Agreement are for convenience of reference
only and will not affect its interpretation. 

16.11 Definitional and Interpretative Provisions.  Unless a clear contrary
intention appears, (a) the words “hereof”, “herein” and “hereunder” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement (b) whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import,  (c) the word “or” is
used in the inclusive sense (and/or), (d) “writing”, “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form, (e) the singular includes the plural and
vice versa, and (f) reference to any document, law, or policy means such
document, law or policy as amended from time to time.

* * * * *

 



34

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the later day and year written
below.

 

TESARO Bio GmbHCorden Pharma Colorado, Inc.

 

By:/s/ Orlando OliveiraBy:/s/ Brian J. McCudden


Name:    Orlando OliveiraName:   Brian J. McCudden


Title:   SVP & GM, InternationalTitle: President and CEO 


December 15, 2016

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

FACILITIES



 

 

--------------------------------------------------------------------------------

 



EXHIBIT B

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

PRODUCT

 

Niraparib API

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



EXHIBIT C

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

PRODUCT SPECIFICATIONS

 

Test Attribute

Method1

Acceptance Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

1Metrics Contract Services method numbers

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



EXHIBIT D

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

TESARO-SUPPLIED COMPONENTS

 

[***]



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



EXHIBIT E

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

COMPONENTS



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 



EXHIBIT F

to

Commercial Supply Agreement

dated December 15, 2016

between

Corden Pharma Colorado, Inc.

and

TESARO Bio GmbH

 

SUPPLY PRICE

 

 

 

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9123174_4

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------